Case 3:20-cv-03040-TLB Document14 _ Filed 10/09/20 Page 1 of 2 PagelD #: 73

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

MICHAEL T. PRINCE PLAINTIFF
v. CASE NO. 3:20-CV-3040
UNITED STATES OF AMERICA DEFENDANT

ORDER OF DISMISSAL
Before the Court is Plaintiff Michael T. Prince’s Notice of Voluntary Dismissal (Doc.
- 13). For the reasons set forth below, the Court DISMISSES this case without prejudice.

On May 26, 2020, Plaintiff filed his Complaint (Doc. 2). After being served, in lieu
of filing an answer, Defendant United States of America filed a Motion to Dismiss for lack
of jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), (Doc. 11), which is
still pending. Plaintiff then filed this Notice seeking dismissal without prejudice of his
action under Rule 41 (Doc. 13). The Notice is silent as to whether Defendant opposes
this request.

Federal Rule of Civil Procedure Rule 41(a)(1)(A)(i) allows a plaintiff to voluntarily
dismiss his action without prejudice and without a court order by filing “a notice of
dismissal before the opposing party serves either an answer or a motion for summary
judgment.” Here, Defendant has filed neither an answer nor a motion for summary
judgment, though it has filed a motion to dismiss under Rule 12(b)(1). While the Eighth
Circuit has not ruled explicitly on this issue, other courts have found that motions to
dismiss do not cut off a plaintiff's right to dismiss by notice. See In re Bath & Kitchen

Fixtures Antitrust Litig., 535 F.3d 161, 166 (3d Cir. 2008) (“Because a motion to dismiss
Case 3:20-cv-03040-TLB Document14 Filed 10/09/20 Page 2 of 2 PagelD #: 74

under [Rule 12(b)(6)] is neither an answer nor a motion for summary judgment, its filing
generally does not cut off a plaintiffs right to dismiss by notice.”); see also Barkley v.
Nash, 2017 WL 1906922, at *1 (W.D. Ark. May 9, 2017) (permitting dismissal by notice
even though a motion to dismiss had been filed).

The Court agrees with the other courts that have found that motions to dismiss do
not cut off a plaintiffs right to dismiss via notice under Rule 41(a)(1)(A)(i), a position
supported by the plain language of the Rule. Accordingly, because neither an answer
nor a motion for summary judgment have been filed by Defendant, the Court finds that
Rule 41(a)(1)(A)(i) applies and Plaintiff's claims against Defendant should be DISMISSED
WITHOUT PREJUDICE. As a result of the dismissal of Plaintiff's Complaint, Defendant’s
Motion to Dismiss (Doc. 11) is DENIED AS MOOT. The Clerk of Court is hereby directed
to close Plaintiff's case. Ya

—_
IT IS SO ORDERED on this day of ne

7 A
/> eo—
A A ff .
A JAMOTHY L. BROOKS
“ UNITED.STATES DISTRICT JUDGE

 
  
  
